DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 8, 9, 20 and 21 have been amended. Claims 1-10 and 13-21 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7, 10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tyamanagimatt et al (WO 2012/018810) in view of Yao et al (CN 101062044) and Vakani et al (J. Incl. Macrocycl. Chem., 2015). Because the Yao document is in Chinese, the citations will refer to the English translation, provided by Applicant.  
Tyamanagimatt teaches the preparation of a pharmaceutical formulation comprising a complex of ST-246 (tecovirimat) and a cyclodextrin, such as hydroxypropylcyclodextrin, for the treatment of smallpox. Complexation allows for a more soluble form of tecovirimat. The product is prepared by combining the components in a liquid carrier, followed by optional 
Yao teaches the solubilization of an insoluble compound by complexing the compound with a cyclodextrin and further adding the additional solubilizer, meglumine. See page 2. The reference further teaches that cyclodextrin alone can solubilize polydatin, but further that the combination of cyclodextrin and meglumine provides a synergistic effect in the solubilization of this compound. See paragraph bridging pp 3-4 and continuing through page 4. 
It is well-known in the art to prepare a ternary composition to enhance the solubility of a poorly soluble drug by combining the drug with a cyclodextrin and an auxiliary agent, such as meglumine. See Vakani at Introduction. Vakani teaches the preparation of a ternary composition by adding the insoluble drug to an aqueous solution of cyclodextrin and the auxiliary agent. See page 240, last paragraph. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Tyamanagimatt product by the addition of an auxiliary solubilizing agent, such as meglumine, with a reasonable expectation of success. The artisan would be motivated to make this modification because it is known in the art that an insoluble 
Both of these components, cyclodextrin and meglumine, are taught to be solubilizing agents, so that, in the absence of unexpected results, it would be within the scope of the artisan to optimize the relative amounts of each, with respect to tecovirimat and to each other, with a reasonable expectation of success.
It would be further obvious to prepare such a composition in the form of a pharmaceutical formulation, using any routine excipient, and administer this composition to a patient for the prevention/treatment of smallpox because Tyamanagimatt had taught that tecovirimat has this utility.    
Applicant’s arguments filed January 21, 2021 have been fully considered but they are not persuasive.
Applicant first argues that Vakani discloses an open-ended list of possible approaches for preparing a ternary complex that include the compound repaglinide and does not specifically teach how to improve the solubility of tecovirimat. This is not found to be persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Yao had exemplified a ternary complex comprising meglumine, and Vakani reiterated that auxiliary agents, such as meglumine, are used with a variety of compounds to prepared solubilized, ternary complexes. 
Applicant further argues that tecovirimat and polydatin have different structures, so that one skilled in the art would not expect that the combination of cyclodextrin and meglumine would increase the solubility of tecovirimat. Applicant repeats this same argument with respect 
Applicant further notes purported unexpected results in a synergistic increase in solubility of tecovirimat. This is not found to be persuasive. Applicant is reminded of the burden of explaining why the results are unexpected. Obtaining a synergistic effect in solubility with a combination of cyclodextrin and an auxiliary solubilizing agent is a known phenomenon. See discussion of Yao above.  

Claims 1-7, 9, 10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tyamanagimatt et al (WO 2012/018810) in view of Yao et al (CN 101062044) and Vakani et al (J. Incl. Macrocycl. Chem., 2015) and further in view of Desai et al (Drug Devel. Ind. Pharm., 2015). 
Tyamanagimatt, Yao and Vakani teach as set forth above. The references are silent regarding compressing the composition into a dosage form. 
The preparation of dosage forms, such as tablets are well known in the art. Desai teaches the preparation of a tablet comprising a cyclodextrin:drug complex. The method comprises combining the complex with diluents and disintegrants, followed by sieving through 80-mesh screen and blending. A lubricant is added, and the mixture is pressed into tablets. See page 1591, right column. The excipients used are set forth in Table 1. These include Ludiflash®, a commercial product that is a combination of filler (mannitol), binder (polyvinyl acetate), and 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare a composition comprising tecovirimat, a cyclodextrin and meglumine, as set forth above, with a reasonable expectation of success. In the absence of unexpected results, it would be within the scope of the artisan to combine the components in any suitable fashion known in the art. Vakani had taught a method comprising combining the cyclodextrin and auxiliary agent, followed by addition of the drug. It would be further obvious to prepare the composition in the form of a tablet for oral administration by any means known in the art.  
Applicant’s arguments filed January 21, 2021 have been fully considered but they are not persuasive. Applicant adds no arguments not addressed above. 

Claims 1-8, 10 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tyamanagimatt et al (WO 2012/018810) in view of Yao et al (CN 101062044) and Vakani et al (J. Incl. Macrocycl. Chem., 2015) and further in view of Chaudhari et al (Int. J. Adv. Pharm. Biol. Chem., 2012).
Tyamanagimatt, Yao and Vakani teach as set forth above. The references are silent regarding the use of the particularly recited excipients and relative ratios recited in claim 8, 20 and 21. 

It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare a composition comprising tecovirimat, a cyclodextrin and meglumine, as set forth above, with a reasonable expectation of success. Further, as discussed above, given the known effect of cyclodextrin and meglumine as solubilizers, it would be within the scope of the artisan to determine a suitable ratio of these agents and tecovirimat. In the absence of unexpected results, it would be further within the scope of the artisan to select any common excipients and combine them in a suitable ratio to provide an acceptable dosage form. There does not appear to be any criticality in the particular common excipients or their amounts relative to each other.  
Applicant’s arguments filed January 21, 2021 have been fully considered but they are not persuasive. Applicant adds no arguments not addressed above.

Double Patenting
   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 13-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3-5 and 11 of copending Application No. 16/318,044* (reference application). Although the claims at issue are not identical, they are not 
Reference claim 3 is drawn to a pharmaceutical composition comprising tecovirimat, cyclodextrin and meglumine, wherein the cyclodextrin and tecovirimat have a weight ratio of 4-10:1. This claim anticipates instant claims 1-3, 6, 7. Similarly, reference claims 4 and 5 have the same recited ratios as in instant claims 4 and 5, and those claims are also anticipated. Reference claim 11 is drawn to a method of treating smallpox and anticipates instant claim 10. With respect to instant claims 13-16, it would be within the scope of the artisan to select any appropriate cyclodextrin and arrive at the instant invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments filed January 21, 2021 have been fully considered but they are not persuasive.
Applicant “notices that Application No. 16/317,942 is the present application itself rather than a copending Application. As a result, the rejection is moot.” This is not found to be persuasive. The examiner regrets the typographical error. However, in reading the rejection, it would be clear that the reference claims being described are not the same as the instant claims. For example, the rejection states “Reference claim 11 is drawn to a method of treating smallpox,” while there is and was no claim 11 pending in the instant claims. Furthermore, Applicant provided an IDS listing as one of the references, the restriction requirement for copending application no. 16/318,044 and would be aware that the claims described in the rejection are those in ‘044. 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:00 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEIGH C MAIER/Primary Examiner, Art Unit 1623